DETAILED ACTION
1.	This office action is for the examination of reissue application 17/023,928 filed on September 17, 2020, of U.S. Patent No. 10,088,554 (hereinafter “the '554 patent”), responsive to amendments and arguments filed on May 20, 2022 in response (“Response”) to the Non-Final rejection mailed on January 26, 2022.  
	Claims 1-15 are patented claims and claim 16-41 are claims newly added in this reissue application.  In the Response, Applicant amended claims 1, 4-13, 16, 18, 20-24, 26-35, 38, 40-41 and cancelled claims 14, 17, 19, 36, 39.  Claims 1-13, 15-16, 18, 20-35, 37-38, and 40-41 are currently pending.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Prior or Concurrent Proceedings
2.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘554 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
3.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Amendments and Arguments
	Amendment to the Specification
4.	The amendment to the specification filed in the Response is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the subdivision unit 1 determines the number of measurement-signal frequency bands … .”  Applicant asserts that the addition to the specification is supported by the original claim 13 filed with the initial filing of the application 14/787268.  However, the original claim 13 discloses that “the measuring devices provides a unit for determining the number of measurement-frequency bands” but does not disclose that the unit for determining the number of measurement-frequency bands is the subdivision unit 1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
5.	The limitation “processor component” recited in claims 13 and 35 has been replaced with “signal subdividing component” performing the same functions to overcome the rejection of these claims under 112(b) for lack of disclosure of corresponding structure of a means plus function limitation.  Corresponding rejection these claims is withdrawn.  However, the examiner notes that the amended claims are not supported by the specification as discussed below.

6.	Claims 14 and 36 have been cancelled.  Thus, the rejection of these claims for failure to disclose corresponding structure is withdrawn.

7.	With respect to the means plus function limitation “noise reduction component,” Applicant argues that the band pass filters, filter element 7, in the subdivision unit 1 and alignment unit 2, shown in Figures 4a and 6, respectively are corresponding structures.  The examiner disagrees.  These band pass filters are applied in units 1 and 2, before the measurement signal is reconstructed in the reconstruction unit 3.  The function of the noise reduction component is to filter and/or average the reconstructed broadband measurement signal.  On the other hand, Applicant also argues that the Specification describes that “[a]s an alternative, an averaging of the measurements over a plurality of periods of the measurement signal RFin, also designated as a Trace Averaging, is implemented in order to reduce the background noise,” and that the average formation is implement after the reconstruction of the signal RFrecon and before the evaluation.  This argument is persuasive.  In addition to the Trace Averaging described, the specification also discloses a video filter arranged after the demodulator 5 (c10:24-28).  Thus, the rejection of claims 15 and 37 under 35 USC 112(b) for failure to disclose corresponding structures is withdrawn.

Claim Rejections – 35 U.S.C. 251
8.	Applicant has filed a reissue declaration with revised statement of error.  Rejection of claims as being based upon a defective reissue declaration is withdrawn.

9.	Claim 16 has been amended to overcome the rejection of claims 16-33 for claiming subject matter not directed to the invention disclosed in the original patent.  Corresponding rejection is withdrawn.

Claim Rejections – 35 U.S.C. 112
10.	Claims have been amended or cancelled to overcome various rejections under 35 USC 112.  Corresponding rejections are withdrawn or moot except for the ones maintained in this Office action.

11.	Regarding claim 20, Applicant argues that the claim is supported by the specification at c9:16-20 and c8:34-c9:5.  This argument is not persuasive.  C9:16-20, c8:34-c9:5 and Figure 10 describe RFin and RFref, both of which are input signals to the alignment unit 2 that implements the displacement step.  The specification discloses that the measurement signals provide a different linear gradient of frequencies in segment T2 and segment T4.  However, the specification does not disclose that the displacement step is implemented with the use of a linear gradient of the frequencies in at least two segments of the broadband measurement signal.  A characteristic or a structure of an input signal is not a structural or functional part of the unit that operates on the input signal.

12.	Regarding claim 21, Applicant contends that the claimed aspect of “spectral multiplication” is described at c3:44-53.  However, Applicant does not explain what “spectral multiplication” is and how the cited section of the specification discloses “spectral multiplication.”  The examiner notes that the term “spectral multiplication” is not defined anywhere in the specification and it is not a term of art.  To overcome the rejection, Applicant must explain what the term actually means and how the specification provides support for the claimed limitation.

13.	Regarding claim 24, notwithstanding the amendment made to the claim, c9:22-30 provides no support for the amended claim as argued by Applicant.  The specification discloses that a reference signal is compared with the input measurement signal to determine the quality of a radar system.  However, the cited section of the specification does not disclose that the subband measurement signals is compared with the corresponding subband of the reference signal to determine quality measurement for the subband of the measurement signal as claimed.

14.	Regarding claim 25, the examiner notes that Applicant cites c5:63-c6:7 as support for this claim.  Applicant cites the same section of the specification as support for the analyzing step in the amended claim 16.  See Response page 18.  The claimed step of using the reference signal and the reconstructed broadband measurement signal (“reconstructed measurement signal” in the parent claim 16) to determine quality measurement appears to be an inherent substep in the analyzing step of claim 16 and “quality measurements” of claim 25 are deviations used as values for performing error determinations of claim 16.  Although question arises as to whether claim 25 further limits is parent claim 16, because claim 25 can be considered a substep of analyzing step of claim 16, the examiner withdraws rejections under 35 USC 112.

15.	Regarding claims 7 and 29, Applicant contends that the “provision of claims 7 and 29 is described, for example, at column 7, lines 48-58 of the issued patent which describes how the alignment unit of Figure 7 operates to displace each of the subband measurement signals in the frequency-modulation domain (FM1, FM2, FM3) based on a correlation … .”  Applicant appears to be asserting that this “frequency-modulation domain” encompasses frequency sub-bands FM1, FM2, FM3, but fails to explain what the term actually means to enable one skilled in the art to determine the metes and bounds of what is covered by this term.  The definition of the term “domain”, applicable in this situation, is “a sphere of knowledge, influence, or activity.”  Frequency modulation is a type of modulation technique.  It is not clear what is meant by a sphere of knowledge, influence, or activity of a modulation technique.  If Applicant believes that this is a term of art that is readily understood by one skilled in the art, Applicant should be able to provide its definition with evidence.

16.	Regarding claims 9 and 31, Applicant argues that the claims are supported by c7:24-42.  The examiner notes that the rejection is not based on lack of support.  Rather, it is based on lack of clarity.  The specification discloses at c7:24-42 that the alignment unit correlates I/Q input signals with I/Q reference signals to determine the time constant and the carrier frequency to combined the baseband I/O signals in the reconstruction unit.  However, Applicant does not explain how the disclosure clarifies the limitation in question.

17.	Regarding claim 21, Applicant asserts that the terminology “spectral multiplication” is supported by c3:5014.  Again, the rejection of the claim is not for lack of support, rather for lack of clarity.  Applicant has not explained what the term actually means and what it encompassed, or how it is different from any multiplication of two signals (all signals have spectral components), to enable one skilled in the art to determine the metes and bounds of the claim.

Claim Interpretation - 35 USC § 112(f)
18.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

19.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

19.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal subdividing component,” “a signal displacing component,” “a signal reconstructing component,” “a signal analysis component” in claims 12, 16 and 34, and “a noise reduction component” in claims 15 and 37.
The term “component” is a generic place holder that does not connote a known structure that performs all of the functions recited in the claims.  The claim limitation associated with the “component” does not recite sufficient structures to perform the functions of signal subdividing, signal displacing, signal reconstructing, signal analysis, and reducing noise.  Thus, the presumption against interpretation under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted.

20.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

21.	Functions and structures that correspond to the means-plus-function limitations are as follows:
“signal subdividing component” 
Function: subdivide a broadband measurement signal into a plurality of sub-band measurement signals, wherein each measurement signal comprises an I/Q baseband signal
Structure: subdivision unit 1 shown in Figure 4a and its corresponding description in the specification

 “signal displacing component” 
Function: displace each of the sub-band measurement signals relative to a corresponding frequency bands of a reference signal 
Structure: alignment unit 2 shown in Figures 6 and 7, and external trigger signal shown in Figure 12a and its corresponding description in the specification
  
“signal reconstructing component” 
Function: generate a reconstructed broadband measurement signal based on the displaced sub-band measurement signals, wherein the generation of the reconstructed measurement signal is performed with the use of an external trigger signal
Structure: reconstruction unit 3 shown in Figures 8 and 9 and its corresponding description in the specification

“analysis component” 
Functions: 
1) analyze the reconstructed broadband measurement signal relative to the reference signal,
2) provide deviation of the reconstructed broadband measurement signal relative to the reference signal as a starting value for the measuring device at which a period of the measurement signal begins
Structure: evaluation unit 4 shown in Figures 1-3 and its corresponding description in the specification

“noise reduction component” 
Functions: filter and/or average the reconstructed broadband measurement signal in order to reduce background noise of the measurement device
Structure: video filter, Trace Averaging disclosed at c4:12-16 and c8:24-38.

Claim Objection - 37 C.F.R. 1.173
22.	37 CFR 1.173 (g) states:
g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

Claim amendments are objected to because amendments to claims 16-41 were not made relative to the patent claims which were in effect as of the date of filing of the reissue application.  New claims added in a reissue application must be underlined regardless of amendments made subsequently.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
23.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

24.	 Claims 13, 20, 21, 24, 30, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

25.	With respect to claim 20, c2:38-50 and claim 2, cited as support for this claim, provides no support for the claim limitation of claim 20.  The examiner also notes that Applicant has not provides any explanation as to how the cited portions of the specification support the limitation of the claim.

26,	With respect to claims 13 and 35, the specification does not disclose that the signal subdividing component is configured to determine a number of measurement signal frequency bands as claimed.  The original claim 13 discloses that “the measuring devices provides a unit for determining the number of measurement-frequency bands” but does not disclose that the unit for determining the number of measurement-frequency bands is the subdivision unit 1.

27.	With respect to claim 21, there is no disclosure of any “spectral multiplication” in the specification.

28.	With respect to claim 24, and its dependent claim 30, there is no disclosure of any “quality measurements” for sub-bands or any “aggregate quality measurement” in the specification at c7:35-42 and c8:5-14.  The term “quality measurement” does not appear anywhere in the specification, especially in connection with sub-band signals.

29.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



30.	Claims 7, 9, 12-13, 15, 21, 29, 31, 34-35, 37-38, and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


31.	Independent claims 12-13, 15, 34-35, and 40-41 recite the limitation “signal analysis component.”  Claim limitation “signal analysis component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   The corresponding structure of the “signal analysis component” disclosed in the specification appears to be the evaluation unit 4 shown in Figures 1-3.  However, there no disclosure of the actual structure of this evaluation unit 4 in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

32. 	Claims 7 and 29 recite the limitation “the displacement step is implemented within a frequency-modulation domain of the subband measurement signals.”  It is not clear what this limitation means or how a method step can be implemented within a frequency-modulation domain of measurement signals.
 
33.	Claims 9 and 31 recite the limitation “the displacement step is implemented in an I/Q baseband of the subband measurement signals.”  It is not clear what this limitation means or how a method step can be implemented in an I/Q baseband of the subband measurement signals.

34.	Claim 21 recites “spectral multiplication.”  It is not clear what this term means.  The specification provides no guidance as to the meaning of this limitation.

Allowable Subject Matter
35.	Claims 1-6, 8, 10-11, 16, 18, 22-23, 25-28, 30, and 32-33, are allowed.
The following is an examiner’s statement of reasons for allowance: when considered in combination with all of the other limitations of the claims, the prior art of record does not teach reconstruction of broadband measurement signal based on the displaced subband measurement signal using an external trigger signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

36.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992